01-15-00854-CV




DATE 10/5/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      10/8/2015 2:27:41 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2015-08221

VOLUME                       PAGE                       OR          IMAGE # 67365654

DUE 10/19/2015                                        ATTORNEY 798264

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         9/18/2015

REQUEST FOR FINDINGS OF FACT FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        10/8/2015

NOTICE OF APPEAL DATE FILED                                         10/8/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                     10/8/2015 9:56:12 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7283871
                                                                                                           By: Irma Medina
                                                                                             Filed: 10/8/2015 9:56:12 AM

                                      CAUSE NO. 2015-08221

KEITH CRUME                                       §               IN THE DISTRICT COURT OF
                                                  §
   Plaintiff                                      §
                                                  §
VS.                                               §                  HARRIS COUNTY, TEXAS
                                                  §
PHCC – LA HACIENDA                                §
REHABILITATION AND HEALTHCARE                     §
CENTER, LLC,                                      §
                                                  §
   Defendant                                      §                   189th JUDICIAL DISTRICT

               PHCC – LA HACIENDA REHABILITATION AND HEALTHCARE
                          CENTER, LLC’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to Texas Rules of Appellate Procedure 25.1 and 26.1, PHCC—La Hacienda

Rehabilitation and Health Care Center LLC (“La Hacienda”) file this notice of appeal in Keith

Crume v. PHCC – La Hacienda Rehabilitation and Healthcare Center, LLC, Cause No. 2015-

08221, filed in the 189th Judicial District Court of Harris County, Texas.

         La Hacienda desires to appeal from the Order Denying PHCC – la Hacienda

Rehablitation and Healthcare Center, LLC’s Motion to Dismiss with Prejudice signed by the

Honorable Bill Burke on September 18, 2015.

         This appeal is taken to either the First or Fourteenth Court of Appeals in Houston, Texas.

         The party filing this notice is La Hacienda.

         This is an accelerated appeal of an interlocutory order authorized by Tex. Civ. Prac. &

Rem. Code § 51.014(9). This is not a parental termination or child protection case.




AUS-6173099-1 6056520/54
                                         Respectfully submitted,

                                         HUSCH BLACKWELL, L.L.P.
                                         111 Congress Avenue, Suite 1400
                                         Austin, Texas 78701
                                         (512) 472-5456 (main)
                                         (512) 479-1149 (direct)
                                         (512) 479-1101 (facsimile)


                                         By:/s/ Lorinda Holloway
                                            LORINDA HOLLOWAY
                                            Texas Bar No. 00798264
                                            Lorinda.holloway@huschblackwell.com

                                         ATTORNEYS FOR DEFENDANT PHCC – LA
                                         HACIENDA REHABILITATION AND HEALTH
                                         CARE CENTER, LLC




                             CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been
delivered to the individuals listed below on this 8th day of October, 2015.

VIA E-SERVICE AND/OR FAX


John J. Kahn, Jr.
Jennifer H. Kahn
The Kahn Law Firm, P.C.
9330 Broadway, Suite A-224
Pearland, TX 77584
Fax 713-226-9901

                                                /s/ Lorinda Holloway
                                                LORINDA HOLLOWAY




                                            2
                                                                                                      10/8/2015 9:59:42 AM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 7284087
                                                                                                            By: Irma Medina
                                                                                              Filed: 10/8/2015 9:59:42 AM

                                     CAUSE NO. 2015-08221

KEITH CRUME                                       §                   IN THE DISTRICT COURT OF
                                                  §
   Plaintiff                                      §
                                                  §
VS.                                               §                     HARRIS COUNTY, TEXAS
                                                  §
PHCC – LA HACIENDA                                §
REHABILITATION AND HEALTHCARE                     §
CENTER, LLC,                                      §
                                                  §
   Defendant                                      §                      189th JUDICIAL DISTRICT

                    REQUEST FOR PREPARATION OF CLERK’S RECORD

TO THE CLERK OF THE COURT:

         PHCC—La Hacienda Rehabilitation and Health Care Center LLC (“La Hacienda”) filed

a Notice of Appeal in this case on the 8th day of October, 2015 (attached). In accordance with

Appellate Rule 34.5(a) and (b), La Hacienda requests that the Clerk prepare a Clerk’s Record of

the proceedings in this case for inclusion in the appellate record.

         The undersigned counsel will ensure that any fee for preparation of the record will be

promptly paid in accordance with Texas Rules of Appellate Procedure 35.3(a)(2).

         Please note that this is an interlocutory appeal. The Clerk’s Record is due to be filed with

the Third Court of Appeals on October 19, 2015.

         Defendants request the following items be included in the Clerk’s Record. This list

includes those items required by Appellate Rule 34.5(a).

         1.       02/12/15      Plaintiffs’ Original Petition and Request for Disclosure;
         2.       03/16/15      Original Answer of PHCC—La Hacienda Rehabilitation and
                                Health Care Center LLC;
         3.       08/28/15      PHCC—La Hacienda Rehabilitation and Health Care Center
                                LLC’s Motion to Dismiss with Prejudice;
         4.       09/11/15      Plaintiff’s Response to PHCC—La Hacienda Rehabilitation and
                                Health Care Center LLC’s Motion to Dismiss with Prejudice;



                                                  1
AUS-6173069-1 6056520/54
       5.     09/18/15       Order Signed Denying Motion to Dismiss;
       6.     10/08/15       Notice of Appeal; and
       7.     10/08/15       Request for Clerk’s Record.

       Should you require any assistance in locating any of these items, please contact the

undersigned attorney.



                                          Respectfully submitted,

                                          HUSCH BLACKWELL, L.L.P.
                                          111 Congress Avenue, Suite 1400
                                          Austin, Texas 78701
                                          (512) 472-5456 (main)
                                          (512) 479-1149 (direct)
                                          (512) 479-1101 (facsimile)


                                          By:/s/ Lorinda Holloway
                                             LORINDA HOLLOWAY
                                             Texas Bar No. 00798264
                                             Lorinda.holloway@huschblackwell.com

                                          ATTORNEYS FOR DEFENDANT PHCC – LA
                                          HACIENDA REHABILITATION AND HEALTH
                                          CARE CENTER, LLC


                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been
delivered to the individuals listed below on this 8th day of October, 2015.

VIA E-SERVICE AND/OR FAX


John J. Kahn, Jr.
Jennifer H. Kahn
The Kahn Law Firm, P.C.
9330 Broadway, Suite A-224
Pearland, TX 77584
Fax 713-226-9901

                                                 /s/ Lorinda Holloway
                                                 LORINDA HOLLOWAY

                                             2
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 08, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201508221__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: OTHER INJURY OR DAMAGE            CASE STATUS: READY DOCKET
STYLE: CRUME, KEITH                        VS PHCC-LA HACIENDA REHABILITATION A
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0001 AGT          PHCC-LA HACIENDA REHABILITATIO
_     00002-0001 DEF 00798264 PHCC-LA HACIENDA REHABILITATIO      HOLLOWAY, LOR
_     00001-0001 PLT 24032304 CRUME, KEITH                        KAHN, JENNIFE




==> (3) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP